Citation Nr: 1023343	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the reduction of the disability evaluation from 70 
percent to 50 percent, effective December 1, 2006, for the 
service-connected panic disorder with agoraphobia, with co-
diagnosis of generalized anxiety was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from May 1983 to 
September 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the Veteran was scheduled for a personal 
hearing before the RO in May 2006, consistent with his 
request in a March 2006 letter.  However, he failed to show 
for the hearing.


FINDINGS OF FACT

1.  Service connection for panic disorder with agoraphobia, 
with co-diagnosis of generalized anxiety was granted in a 
January 2004 rating decision, and a 70 percent disability 
rating was assigned, effective from October 1, 2003.  The 
rating decision advised the Veteran that the assigned rating 
was not considered permanent and was subject to a future 
review examination.

2.  Following a March 2006 VA examination, the RO proposed to 
reduce the rating for the Veteran's service-connected 
psychiatric disability from 70 percent to 50 percent, the 
Veteran was provided proper notice or the proposed reduction 
in March 2006.

3.  By a September 2006 rating decision, the RO reduced the 
disability rating for the Veteran's panic disorder with 
agoraphobia, with co-diagnosis of generalized anxiety from 70 
percent to 50 percent, effective December 1, 2006.

4.  A comparison of the medical evidence upon which a 70 
percent disability rating was awarded with the evidence 
reviewed in connection with the rating reduction did not 
reflect improvement in the Veteran's service-connected 
psychiatric disorder.

CONCLUSION OF LAW

The reduction of the 70 percent rating to a 50 percent rating 
for panic disorder with agoraphobia, with co-diagnosis of 
generalized anxiety was improper; restoration of the 70 
percent evaluation is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 4.130, Diagnostic Code 9411 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits, the Board points 
out that the procedural framework and safeguards set forth in 
38 C.F.R. § 3.105(e) governing rating reductions were 
explained to the Veteran in adequate detail in a March 2006 
letter prior to the rating reduction in December 2006, and he 
was provided sufficient opportunity to present additional 
argument and evidence in opposition to the reduction.  All 
appropriate notice has, therefore been provided.

Moreover, all appropriate development has been accomplished.  
The service treatment records, post-service VA medical 
records and VA examination reports are on file.  The Veteran 
has not identified any outstanding VA or non-VA medical 
records pertinent to this issue that are not associated with 
the claims file.  Thus, there is no additional development 
indicated which would affect the outcome of this case.

Service connection for panic disorder with agoraphobia, with 
co-diagnosis of generalized anxiety was granted in a January 
2004 rating decision, and a 70 percent disability rating was 
assigned; that rating decision advised the Veteran that the 
assigned rating was not considered permanent and was subject 
to a future review examination.  

In March 2006, the RO issued a rating decision (along with an 
appropriate notice letter) that proposed to reduce his 
service-connected psychiatric disability rating from 70 
percent to 50 percent based on findings in the March 2006 VA 
examination.  The Veteran was advised to submit medical or 
other evidence showing that the proposed reduction should not 
take place.  As discussed below, the Veteran responded with 
argument and further description of his current psychiatric 
symptoms in a March 2006 letter.  

By a September 2006 rating decision, the RO reduced the 
disability rating for the Veteran's psychiatric disability 
from 70 percent to 50 percent, effective December 1, 2006.

Congress has provided that a Veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App.  288, 292 (1999).

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the Veteran 60 days 
to submit additional evidence and request a predetermination 
hearing.  If a hearing is not requested, and reduction is 
considered to be still warranted, a rating action will be 
taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  
The effective date of the reduction will be the last day of 
the month in which a 60-day period from the date of notice to 
the Veteran of the final action expires.  38 C.F.R. § 
3.105(e).

As the procedural requirements of 38 C.F.R. § 3.105(e) were 
followed, the question is whether the reduction was proper.

In this case, the record indicates that the reduction of the 
evaluation for the Veteran's psychiatric disability was 
apparently the result of a review by the RO. The Veteran has 
at no time contended that he is entitled to a rating in 
excess of 70 percent for his service-connected psychiatric 
disability.  Therefore, the Board will confine its review to 
whether or not the reduction of this rating was proper.

The Veteran contends that the reduction was not warranted and 
that the 70 percent rating for his service-connected 
psychiatric disability should be restored.  In considering 
the propriety of a reduction, the Board must focus on the 
evidence available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Veteran's PTSD was initially found to be 70 percent 
disabling based on evidence primarily from a November 2003 VA 
mental disorders examination report.  The RO evaluated the 
Veteran's disability under Diagnostic Codes 9400-9412 for 
generalized anxiety disorder and panic disorder and/or 
agoraphobias.  See 38 C.F.R. § 4.130 (2009).   However, a 
General Rating formula for evaluating psychiatric impairment 
other than eating disorders contains the actual rating 
criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The November 2003 VA examination report indicated that the 
Veteran's psychiatric disability was manifested by symptoms 
that included: panic attacks described as tightness in the 
Veteran's chest, trouble breathing, racing heart, feeling 
overwhelmed, feeling like he is going crazy and has to leave 
the situation, which occurred 3 to 4 times per week, 
avoidance behavior of leaving the house, fearful of going out 
in public, daily anxiety, difficulty falling asleep and 
waking frequently, difficulty concentrating, and marital 
problems.  He was currently prescribed Ativan as needed when 
he feels his anxiety was overwhelming.  The diagnosis was 
panic disorder with agoraphobia and generalized anxiety 
disorder and a GAF score of 45 was assigned.

The March 2006 VA mental disorders examination, on which the 
RO based the reduction, indicated that the Veteran's 
psychiatric disability continued to be manifested by symptoms 
similar to those in the prior examination.  Among those noted 
by the examiner were: panic attacks 3 to 4 times per week 
described as tightness in the Veteran's chest, wanting to get 
away from the situation, feelings of tingling and sweating, 
trouble breathing, racing heart, and extreme anxiety.  The 
panic attacks occurred at work, home, in his car, commonly 
triggered by stress or occurring with no recognizable 
trigger.  His experience of panic has caused him difficulties 
with going to crowded stores or theaters, marital problems, 
excessive worry, difficulties with sleep to include frequent 
awakenings.  The Veteran also had compulsive behaviors to 
include looking at people's faces, and counting eyebrows, 
ears, nostrils, and lips, in pairs and up to ten.  He also 
reported that while at work he sniffs the antibacterial rub 
from his hands two to three times per day.  He continues to 
take Ativan as needed.  The Veteran reported that his anxiety 
symptoms have been consistent over the past few years.  He 
spends time with his twin brother, but does not participate 
in any leisure activities due to anxiety.  The diagnosis was 
panic disorder with agoraphobia and generalized anxiety 
disorder and a GAF of 55 was assigned.  

In this case, the Board finds that the evidence contained in 
the March 2006 VA examination report did not reflect 
significant improvement in the Veteran's service-connected 
psychiatric disability.  In fact, much of the symptomatology 
described by the examiner was identical to the symptomatology 
described in the November 2003 VA examination.  Moreover, the 
Veteran on the March 2006 examination now describes symptoms 
of obsessive behaviors and an inability to establish 
relationships with anyone other than his twin brother.  The 
only apparent improvement is in the reported GAF score.  That 
alone does not provide a basis for the reduction.  Appellant 
is shown to be working in an internship, and as noted, there 
remains the possibility for improvement, but it is not shown 
based on the evidence on file.

The Board also considers the Veteran's March 2006 letter as 
informative as to his current psychiatric symptoms which 
include marital problems, obsessional rituals involving 
"counting" of facial features when conversing with people 
who interferes with his basis understanding and comprehension 
of conversations and invariably affects his work and ability 
to respond effectively.  He has experienced lapses of 
judgment in his personal safety during anxiety attacks that 
occur while driving.  He has experienced episodes of 
unprovoked irritability and violence towards his family.  

The Board concludes, that based on the above evidence, that 
when comparing the medical evidence upon which a 70 percent 
disability rating was awarded with the evidence reviewed in 
connection with the rating reduction, such did not reflect 
improvement in the Veteran's service-connected psychiatric 
disability, and therefore, the reduction effectuated in 
December 2006 was not warranted.  Thus, the Board concludes 
that restoration of the 70 percent rating sought by the 
Veteran is granted
ORDER

The reduction of the disability rating for panic disorder 
with agoraphobia, with co-diagnosis of generalized anxiety 
was not warranted; a restoration of the 70 percent rating 
from December 1, 2006, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


